[Cite as In re Adoption of J.A.S., 126 Ohio St.3d 145, 2010-Ohio-3270.]




           IN RE ADOPTION OF J.A.S. ET AL.; R.S. ET AL., APPELLANTS;
                                J.W. ET AL., APPELLEES.
    [Cite as In re Adoption of J.A.S., 126 Ohio St.3d 145, 2010-Ohio-3270.]
Adoption — R.C. 5103.16(D) — Preadoption placement procedures apply even
        when prospective adoptive parents have legal custody.
     (Nos. 2009-1695 and 2009-1980 — Submitted April 21, 2010 — Decided
                                      July 15, 2010.)
     APPEAL from and CERTIFIED by the Court of Appeals for Lorain County,
                  Nos. 08CA9518 and 08CA9519, 2009-Ohio-3927.
                                  __________________
                               SYLLABUS OF THE COURT
The procedures in R.C. 5103.16(D) for placing a child for purposes of adoption
        with a prospective adoptive parent apply even when the child has been
        living with the prospective adoptive parents pursuant to an award of legal
        custody by order of the juvenile court.
                                  __________________
        LUNDBERG STRATTON, J.
        {¶ 1} We must resolve a conflict of law certified to us by the Ninth
District Court of Appeals on the following question: “Does R.C. 5103.16(D)
require pre-adoptive placement where the prospective adoptive parents have been
awarded legal custody of the child pursuant to a final dispositional order out of
the juvenile court, and the child has been living with the prospective adoptive
parents since the award of legal custody?”
        {¶ 2} For the reasons that follow, we answer the question in the
affirmative. There is no exception in R.C. 5103.16(D) for adoption by legal
custodians. Thus, we hold that the procedures in R.C. 5103.16(D) for placing a
                            SUPREME COURT OF OHIO




child for purposes of adoption with a prospective adoptive parent apply even
when the child has been living with the prospective adoptive parents pursuant to
an award of legal custody by order of the juvenile court.
       {¶ 3} In January 2006, the Lorain County Juvenile Court adjudicated
J.A.S. and J.N.S., minor children, neglected and dependent. Ten months later, the
court determined that the mother had failed to complete the case plan for
reunification and that she was unable to provide stability for her children. The
court granted legal custody of the children to the appellants, R.S. and S.E.S., and
ordered monthly visits between the children and their mother, who retained
residual parental rights.
       {¶ 4} Two years later, appellants filed a petition in the Lorain County
Probate Court to adopt the children. They alleged that the children’s biological
parents had failed to communicate with or support the children for one year
immediately preceding the filing of the adoption petition and that their consent to
the adoption was therefore not required. The appellants also moved to dispense
with the preadoption placement requirements of R.C. 5103.16(D). They alleged
that the procedures were not necessary in this case, because the Lorain County
Juvenile Court had placed the children in their home by order of legal custody and
the children had been living with them. The probate court summarily denied the
motion to dispense with the placement.
       {¶ 5} The Ninth District Court of Appeals affirmed the probate court’s
denial of appellants’ motion to dispense with preadoption placement procedures.
The appellate court concluded that R.C. 5103.16(D) makes no exception for legal
custodians. The Second District Court of Appeals had reached the opposite
conclusion in the conflict case, In re Adoption of A.W.K., Montgomery App. No.
22248, 2007-Ohio-6341.      There, the court concluded that “a placement for
adoption [under R.C. 5103.16(D)] need not precede an adoption petition where *
* * the child is already living in the prospective adoptive parents’ home pursuant



                                         2
                                 January Term, 2010




to a grant of legal custody.” Id. at ¶ 19. The Ninth District Court of Appeals
affirmed but also certified that its judgment was in conflict with the judgment of
the Second District Court of Appeals in In re Adoption of A.W.K.
        {¶ 6} We determined that a conflict exists, and we accepted appellants’
discretionary appeal on the same issue. The cases have been consolidated. 123
Ohio St.3d 1492, 2009-Ohio-6015, 916 N.E.2d 1073, and 123 Ohio St.3d 1494,
2009-Ohio-6015, 916 N.E.2d 1074.
        {¶ 7} R.C. 5103.16 sets forth the procedure for independently placing a
child for adoption when no public agency, certified institution or association, or
foreign custodian is involved. R.C. 5103.16(D) states:
        {¶ 8} “(D) No child shall be placed or received for adoption or with
intent to adopt unless placement is made by a public children services agency, an
institution or association that is certified by the department of job and family
services under section 5103.03 of the Revised Code to place children for
adoption, or custodians in another state or foreign country, or unless all of the
following criteria are met:
        {¶ 9} “(1) Prior to the placement and receiving of the child, the parent or
parents of the child personally have applied to, and appeared before, the probate
court of the county in which the parent or parents reside, or in which the person
seeking to adopt the child resides, for approval of the proposed placement
specified in the application and have signed and filed with the court a written
statement showing that the parent or parents are aware of their right to contest the
decree of adoption subject to the limitations of section 3107.16 of the Revised
Code;
        {¶ 10} “(2) The court ordered an independent home study of the proposed
placement to be conducted as provided in section 3107.031 of the Revised Code,
and after completion of the home study, the court determined that the proposed
placement is in the best interest of the child;



                                           3
                            SUPREME COURT OF OHIO




        {¶ 11} “(3) The court has approved of record the proposed placement.”
        {¶ 12} Appellants contend that R.C. 5103.16(D) does not apply in this
case.   They urge us to adopt the reasoning in A.W.K. and dispense with
preadoption placement because there was judicial oversight when the juvenile
court placed the children in their legal custody. We must determine whether R.C.
5103.16(D) preplacement requirements are necessary even when the child has
been living with the prospective adoptive parents pursuant to a grant of legal
custody.
        {¶ 13} R.C. 5103.16 was enacted to curb black-market adoptions by
requiring some agency supervision or court approval of private placements. In re
Adoption of Zschach (1996), 75 Ohio St.3d 648, 656, 665 N.E.2d 1070 (plurality
opinion).    The General Assembly wanted to prevent private independent
placements that may involve fraud, misrepresentations, or the exchange of money
to coerce parents to relinquish a baby. “The intent of the legislature in enacting
R.C. 5103.16 was to provide some measure of judicial control over the placement
of children for adoption which is not conducted under the auspices of a statutorily
recognized and authorized agency.           That measure of judicial control is
accomplished by having the parents of the child personally appear before the
proper probate court for approval of the placement and adoption.” Lemley v.
Kaiser (1983), 6 Ohio St.3d 258, 260, 6 OBR 324, 452 N.E.2d 1304.
        {¶ 14} R.C. 5103.16 does not apply in all private adoptions. The General
Assembly has expressly excluded adoptions by a stepparent, a grandparent, or a
guardian. Stepparents and grandparents have a family or biological connection to
the birth parents, and a guardian is subject to ongoing court supervision and may
exercise rights over a child only pursuant to a court order. R.C. 2151.011(B)(16);
R.C. Chapter 2111. Thus, a private placement with any of those persons imposes
less need for protection.




                                        4
                                January Term, 2010




       {¶ 15} R.C. 5103.16(D) makes no exception for a legal custodian. A legal
custodian has more independent discretion over the child, and there is no ongoing
judicial supervision or oversight. The biological parents’ residual rights have not
been terminated. The General Assembly when amending R.C. 5103.16(D) did
not exclude a legal custodian from the statute’s application, and we will not
judicially add such an exception to the statute.
       {¶ 16} Appellants argue that it is unnecessary to apply R.C. 5103.16(D)
because there was judicial oversight here. The Lorain County Children’s Services
was involved in the dependency action, and the juvenile court placed the children
with the appellants when it awarded them legal custody.
       {¶ 17} There is a significant difference between a court’s placement
pursuant to an award of legal custody and a court’s approval over the placement
of a child in a prospective adoptive home. Here, the juvenile court’s order that
awarded legal custody of the children was in a child-dependency action. The
county had intervened and removed the children from the home but had not
pursued termination of parental rights.       During the disposition hearing, the
juvenile court advised the parties of their rights. The biological parents retained
“residual parental rights, privileges, and responsibilities,” which included
reasonable visitation and the right to deny consent to adoption.              R.C.
2151.011(B)(46). Appellants were awarded the right to physically care for and
control the children, subject to the parents’ residual rights and responsibilities.
R.C. 2151.011(B)(19).
       {¶ 18} R.C. 5103.16(D), on the other hand, requires judicial control over
the child’s placement for purposes of adoption. With a private, independent
adoption, this means that the biological parents must appear before and obtain
approval from the probate court. See Lemley, 6 Ohio St.3d at 260, 6 OBR 324,
452 N.E.2d 1304; In re Proposed Adoption of a Child by Michael S. (1998), 131
Ohio App.3d 358, 722 N.E.2d 574. Although J.A.S. and J.N.S. had been living



                                          5
                              SUPREME COURT OF OHIO




with the appellants under an order of legal custody, the probate court had not
formally placed the children with them for purposes of adoption. The juvenile
court’s order of legal custody is not a placement for adoption under R.C.
5103.16(D). No court has approved placement for purposes of adoption.
       {¶ 19} Appellants also contend that the placement was not surreptitious,
because it was part of the dependency action, and that biological parents are
notified of the adoption process because their consent is necessary unless a
statutory exception applies. R.C. 3107.05, 3107.06, and 3107.07. However, the
dependency action did not sever the rights of the biological parents. The parents
retained residual parental rights and may attempt to correct the situation that
caused the court to remove the child in order to regain custody. Termination of
parental rights and subsequent adoption were not issues in the juvenile court.
       {¶ 20} A.W.K. minimized concern for the lack of notice to the biological
parents when R.C. 5103.16(D) procedures are not followed. 2007-Ohio-6341, ¶
16. The court in that case reasoned that the consent phase of the adoption process
would afford the biological parents sufficient notice. Id. However, if prospective
adoptive parents bypass the preadoption placement procedures in R.C.
5103.16(D), biological parents may be unaware that adoption is being pursued. In
cases where the biological parents’ consent is unnecessary, the parents may have
no knowledge of the potential loss of their parental rights and the impending
adoption until the court schedules a hearing on the lack of consent and
termination of parental rights.      R.C. 5103.16(D) ensures that the biological
parents have notice of a prospective adoption placement when a public agency or
other certified institution or association is not involved.
       {¶ 21} Finally, appellants claim that R.C. 5103.16(D) procedures would
require them to relinquish legal custody and the children to be physically removed
from their home, so that the court may place the children with the prospective
adoptive parents for adoption. However, placement under R.C. 5103.16(D) may



                                           6
                               January Term, 2010




be accomplished without physical movement of the children. Although the statute
requires the biological parents to seek court approval of placement, this does not
mean that the children must physically be with the biological parents in order for
them to file. The purpose of the statute is to provide some judicial control over
the placement for adoption; it does not require removing the children from their
legal custodians just so they can be placed back in that home for a different
purpose. As a practical matter, if the biological parents are not involved in or
object to the placement, then the legal custodians must pursue termination of the
parental rights in order to proceed with the adoption.
       {¶ 22} We must strictly comply with the statutory requirements in R.C.
5103.16(D).    Lemley, 6 Ohio St.3d at 260, 6 OBR 324, 452 N.E.2d 1304.
Therefore, the procedures in R.C. 5103.16(D) for placing a child for purposes of
adoption with a prospective adoptive parent apply even when the child has been
living with the prospective adoptive parents pursuant to an award of legal custody
by order of the juvenile court. We answer yes to the certified question and affirm
the judgment of the court of appeals.
                                                              Judgment affirmed.
       PFEIFER, O’CONNOR, O’DONNELL, LANZINGER, and CUPP, JJ., concur.
       BROWN, C.J., not participating.
                              __________________
       Rothgery & Associates and Joel D. Fritz, for appellants.
       Elizabeth I. Cooke, for appellee J.W.
       Flanagan, Lieberman, Hoffman & Swaim and Richard Hempfling, urging
reversal for amicus curiae Ohio Adoption Law Roundtable.
       Voorhees & Levy, L.L.D., and Michael R. Voorhees, urging reversal for
amicus curiae American Academy of Adoption Attorneys.
                            ______________________




                                         7